DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on September 19, 2022 is acknowledged.

Response to Amendment
Applicant did not amend the claims and only presented arguments.

Claims 1-20are pending and have been examined.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement by securing network communications. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (performing a financial transaction on a blockchain) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to utilize a blockchain and public keys. Applicant is merely taking existing technology and using it for its intended purposes. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that the claims a recite elements which are more than extra-solution activity. Examiner does not find this argument persuasive. The analysis for practical applications and significantly more focuses on the additional elements not the abstract idea. Applicant identifies the abstract elements and argue they amount to significantly more.  Outside of the abstract idea there is only the computer implementation of the abstract idea and extra solution activity such as send/receiving information. The simple act of sending/receiving data does not amount to a practical application or significantly more. It is important to distinguish between action of sending/receiving data and its utilization in the abstract idea. What the underlying data is and its subsequent use does not affect the act of sending or receiving that data.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 under 35 USC 102 as being unpatentable over the prior art.
Applicant argued that the cited art does not teach the original claims. Examiner does not find this argument persuasive. Applicant’s arguments are not commensurate in scope with its claims. Applicant argues that the cited art does not teach limitations it has not claimed. Applicant merely alleges that Travizano does not teach the claims and provides no analysis as to how the cited portions of Travizano fail to teach the claim limitaitons. Applicant merely focuses on its opinion that the teachings of Travizano does not read on it’s preferred embodiment on the claims. The issue is whether Travizano teaches the broadest reasonable interpretation of the claims. The cited portions of Travizano teach the various receiving limitations identified by Applicant as well as these steps occurring on-chain. 
 Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as transmitting payment messaging. 

Claim 1, 9, and 17 recites the limitations of:
an on-chain demand message, 
the on-chain demand message comprising a reference to an identity value, 
the identity value having been previously stored in the blockchain in an on-chain smart contract,
and the on-chain demand message further comprising a claim against the identity value by an identity service provider and a claim for information associated with the identity value; 
a request for on-chain messages referencing a first set of identity values, 
the first set of identity values comprising the identity value referenced in the received on-chain demand message; 
information extracted from the received on-chain demand message in response to the receiving the request, 
the extracted information comprising the identity value and the claim for information associated with the identity value; 
the authorization message comprising an authorization to release the information associated with the identity value; 
a request for on-chain messages referencing a second set of identity values, the second set of identity values including an identity value associated with the requesting application; 
and information extracted from the on-chain authorization message.
  
As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a computer program product, computer-readable program code, one or more processors a non-transitory computer-readable medium, a server, a cryptographic blockchain database, a node, an associated blockchain network, instructions, a network connection, requesting application, authorizing application; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving an on-chain demand message;
receiving a request for on-chain messages referencing a first set of identity values;
transmitting information extracted from the received on-chain demand message;
receiving the authorization message; 
receiving a request for on-chain messages referencing a second set of identity values; 
and transmitting information extracted from the on-chain authorization message.

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer program product, computer-readable program code, one or more processors a non-transitory computer-readable medium, a server, a cryptographic blockchain database, a node, an associated blockchain network, instructions, a network connection, requesting application, authorizing application; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving an on-chain demand message;
receiving a request for on-chain messages referencing a first set of identity values;
transmitting information extracted from the received on-chain demand message;
receiving the authorization message; 
receiving a request for on-chain messages referencing a second set of identity values; 
and transmitting information extracted from the on-chain authorization message.

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0065-0076], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-8, 10-16, and 18-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-8, 10-16, and 18-20 are directed to an abstract idea. Thus, the dependent claims 2-8, 10-16, and 18-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travizano, US Patent Application Publication No., 2020/0058023.
Regarding claims 1, 9, and 17;
(Claim 1) A method for payment messaging, the method comprising: 
receiving, by a server that includes a cryptographic blockchain database and is a node of an associated blockchain network, an on-chain demand message from a requesting application over a network connection, 
See Travizano [0038] As mentioned, the marketplace 100 is decentralized, allowing for any participant which qualifies to enter the marketplace 100 as a data buyer 102, a data seller 104, a notary 106, or, in some cases, a delegate (See FIG. 1B), and there is no central authority to control the participation in the market 100 or to give/deny permission to act in the marketplace 100. Any participant may download a client app 108 to his/her computing device 110/112/114, which causes the computing device 110/112/114 to function as a node of a blockchain network (e.g., the Ethereum network), such as to execute smart contracts and call methods thereof. A “node” of the blockchain network can execute on-chain operations by sending transactions to the public address of the smart contract 118, the transaction specifying a method that is to be invoked. The result of such a method call is written to the blockchain after the transaction is mined. 

the on-chain demand message comprising a reference to an identity value, the identity value having been previously stored in the blockchain in an on-chain smart contract, and the on-chain demand message further comprising a claim against the identity value by an identity service provider and a claim for information associated with the identity value; 
See Travizano Figures 3A 3B
 [0067] At 302, a data order 122 is created. This may include the buyer device 110 receiving user input from a data buyer 102 to create a new data order 122 for requested data. The buyer 102 may specify parameters of the data order 122, such as… (v) public address (e.g., public URL, IP address, etc.) to upload responses and encrypted data from data sellers… The public address may host additional information for the specific data order 122, including the data buyer's 102 public key 
[0068] At 304, the buyer 102 may use the buyer device 110 to access his/her public address. As shown by off-page reference “C”, this may occur after the seller device(s) 112 of a seller(s) 104 sends a message at block 334 (See FIG. 3B) to the public address of the data buyer 102, the message including at least the seller's 104 identifier(s) and encrypted data 124 of the seller(s) 104. This accessing, at block 304, causes the buyer device 110 to present identifiers of data sellers 104 who have selected the data order 122 on a display of the buyer device 110. The data buyer 102 can browse the displayed identifiers of the data sellers 104 who have agreed to sell the requested data R to the data buyer 102. The accessing at block 304 may cause the buyer device 110 to present additional information on the display, such as an identifier of the data order 122, an Ethereum address of the notary 106 selected by each seller 104, and/or a Boolean value indicating whether each data seller 104 is to be automatically registered with the Batch Payments smart contract 118(2).

receiving, by the server, a request by an authorizing application over the network connection, for on-chain messages referencing a first set of identity values, the first set of identity values comprising the identity value referenced in the received on-chain demand message; 
See Travizano Figures 3A 3B
[0081] At 332, the seller device 112 may send a message to the public address of the notary 106, the message including, for instance, an identifier of the seller 104 (e.g., S.sub.ID, S.sub.eth), the encrypted data 124 of the seller 104, and the cryptographic key K.sub.S (which was used to encrypt the data 124). In some embodiments, the message sent at block 332 may further include an identifier of the selected data order 122 (Data Order ID: DO.sub.ID). [0068] As shown by off-page reference “C”, this may occur after the seller device(s) 112 of a seller(s) 104 sends a message at block 334 (See FIG. 3B) to the public address of the data buyer 102, the message including at least the seller's 104 identifier(s) and encrypted data 124 of the seller(s) 104. 

transmitting, by the server, information extracted from the received on-chain demand message to the authorizing application in response to the receiving the request, the extracted information comprising the identity value and the claim for information associated with the identity value; 
See Travizano [0077] At 322, if the seller 104 selects one of the data orders 122 displayed on the seller device 112 via the client app 108, the seller device 112 may receive an indication of the selected data order 122, among the set of data orders 122.
[0078] At 324, the seller device 112 (via the client app 108) can encrypt relevant data 124 owned by the seller 104 using a cryptographic key K.sub.S. For example, if the requested data R of the data order 122 is financial transaction data, the seller device 112 can encrypt the seller's 104 financial transaction data obtained from a source of the data (e.g., the seller's 104 bank). As shown by sub-block 326, this cryptographic key K.sub.S can be generated as a random cryptographic key K.sub.S by the client app 108 of the seller device 112.
[0069] At 306, when the buyer 102 selects the identifier(s) of a seller(s) 104, thereby confirming that the buyer 102 is interested in the requested data R of the seller(s) 104, the buyer device 110 may receive an indication that this seller identifier(s) has/have been selected by the data buyer 102.

[0070] At 308, buyer device 110 may receive (e.g., download), via the public address of the data buyer 102, the encrypted data 124 C.sub.S=E.sub.K.sub.S(Data.sub.S) that the selected seller(s) 104 posted to the buyer's 102 public address. For example, receiving the encrypted data 124 of the data seller(s) 104 at block 308 may comprises issuing a HTTPS GET request to the public address (e.g., public URL, public IP address, etc.) of the data buyer 102.

receiving, by the server, an on-chain authorization message from the authorizing application, the authorization message from the authorizing application comprising an authorization to release the information associated with the identity value to the requesting application; 
See Travizano [0077] At 322, if the seller 104 selects one of the data orders 122 displayed on the seller device 112 via the client app 108, the seller device 112 may receive an indication of the selected data order 122, among the set of data orders 122.
[0078] At 324, the seller device 112 (via the client app 108) can encrypt relevant data 124 owned by the seller 104 using a cryptographic key K.sub.S. For example, if the requested data R of the data order 122 is financial transaction data, the seller device 112 can encrypt the seller's 104 financial transaction data obtained from a source of the data (e.g., the seller's 104 bank). As shown by sub-block 326, this cryptographic key K.sub.S can be generated as a random cryptographic key K.sub.S by the client app 108 of the seller device 112.

receiving, by the server, a request by the requesting application for on-chain messages referencing a second set of identity values, the second set of identity values including an identity value associated with the requesting application; 
See Travizano [0071] At 310, the buyer device 110 can generate a hash h.sub.S=H (C.sub.S) of the encrypted data 124 C.sub.S=E.sub.K.sub.S(Data.sub.S), and may send, to a public address of the notary 106, a message that includes at least the identifier(s) of the data seller(s) 104 (which the buyer 102 has selected previously and wants the notary 106 to notarize) and the hash of the seller's 104 encrypted data 124 h.sub.S=H(C.sub.S). As shown by off-page reference “D”, this operation(s) performed at block 310 may lead to the operation(s) performed at block 344 (See FIG. 3C) where the notary device 114 receives the identifier of the seller(s) 104 S.sub.ID and the hash value h.sub.S. In some embodiments, the message sent at block 310 to the public address of the notary 106 may further include the identifier of the data order 122, a callback public address of the data buyer 102.

and transmitting, by the server, information extracted from the on-chain authorization message to the requesting application.  
See Travizano [0072] At 312, after the notary 106 validates the data 124, the buyer device 110 may receive, via the public address of the buyer 102, an identifier(s) of the data seller(s) 104, an encrypted cryptographic key of the data seller(s) 104, the notarization result(s) pertaining to each data seller 104 (e.g., an indication that the encrypted data 124 of the data seller 104 was validated by the notary 106), and a lock in the form of Lock=H(N.sub.ID∥M) which was generated by the notary device 114. As shown by off-page reference “E”, the operation(s) performed at block 312 may result from operation(s) performed at block 356 (See FIG. 3C) where the notary device 114 sends a message to the public address of the data buyer 102 with the seller ID(s), encrypted key(s) of the seller(s) 104, notarization result(s) of the seller(s) 104, and the lock.

[0073] At 314, the buyer device 110 may authorize payments to be made to the sellers 104 whose data 124 was validated by the notary 106. For example, the buyer device 110 may execute instructions to call a method of the Batch Payments smart contract 118(2), the method specifying an identifier(s) of the data seller(s) 104 and an identifier of the notary 106 to authorize respective payments to be made to respective accounts of the data seller(s) 104 and the notary 106. For example, the buyer device 110 may execute, at block 314, instructions (via the client app 108) to call a RegisterPayment method of the Batch Payments smart contract 118(2), specifying the address(es) of the seller(s) 104 from whom the buyer 102 is purchasing the requested data R. The method of the Batch Payments smart contract 118(2) called by the buyer device 110 may also specify the lock that the buyer 102 received from the notary 106.

Regarding claims 2, 10, and 18;
(Claim 2) The method of claim 1, the claim for information comprising a request for a payment from a user associated with the identity value, the request being for a specified denomination and a specified amount.  
See Travizano [0033] In a data order, a data buyer…  The “data query model” is a set of parameters that a data buyer 102 can use to define the specific data amount, quality and/or type requested within a particular data entity.

Regarding claims 3, 11, and 19;
(Claim 3) The method of claim 2, where the authorizing application is associated with an entity that is linked to the identity value via a user profile stored on the server, the user profile further specifying that the entity is associated with the specified denomination for the identity value.  
See Travizano [0067] At 302, a data order 122 is created. This may include the buyer device 110 receiving user input from a data buyer 102 to create a new data order 122 for requested data. The buyer 102 may specify parameters of the data order 122, such as… (v) public address (e.g., public URL, IP address, etc.) to upload responses and encrypted data from data sellers… The public address may host additional information for the specific data order 122, including the data buyer's 102 public key 
[0068] At 304, the buyer 102 may use the buyer device 110 to access his/her public address. As shown by off-page reference “C”, this may occur after the seller device(s) 112 of a seller(s) 104 sends a message at block 334 (See FIG. 3B) to the public address of the data buyer 102, the message including at least the seller's 104 identifier(s) and encrypted data 124 of the seller(s) 104. This accessing, at block 304, causes the buyer device 110 to present identifiers of data sellers 104 who have selected the data order 122 on a display of the buyer device 110. The data buyer 102 can browse the displayed identifiers of the data sellers 104 who have agreed to sell the requested data R to the data buyer 102. The accessing at block 304 may cause the buyer device 110 to present additional information on the display, such as an identifier of the data order 122, an Ethereum address of the notary 106 selected by each seller 104, and/or a Boolean value indicating whether each data seller 104 is to be automatically registered with the Batch Payments smart contract 118(2).

Regarding claims 4, 12, and 20;
(Claim 4) The method of claim 3, the on-chain authorization message indicating that the entity associated with the authorizing application authorizes release of the specified amount of the specified denomination.  
See Travizano 0077] At 322, if the seller 104 selects one of the data orders 122 displayed on the seller device 112 via the client app 108, the seller device 112 may receive an indication of the selected data order 122, among the set of data orders 122.
[0078] At 324, the seller device 112 (via the client app 108) can encrypt relevant data 124 owned by the seller 104 using a cryptographic key K.sub.S. For example, if the requested data R of the data order 122 is financial transaction data, the seller device 112 can encrypt the seller's 104 financial transaction data obtained from a source of the data (e.g., the seller's 104 bank). As shown by sub-block 326, this cryptographic key K.sub.S can be generated as a random cryptographic key K.sub.S by the client app 108 of the seller device 112.

Regarding claims 5 and 13;
(Claim 5) The method of claim 2, the on-chain demand message comprising the identity value, the specified denomination, and the specified amount.  
See Travizano [0033] In a data order, a data buyer…  The “data query model” is a set of parameters that a data buyer 102 can use to define the specific data amount, quality and/or type requested within a particular data entity.
[0067] At 302, a data order 122 is created. This may include the buyer device 110 receiving user input from a data buyer 102 to create a new data order 122 for requested data. The buyer 102 may specify parameters of the data order 122, such as… (v) public address (e.g., public URL, IP address, etc.) to upload responses and encrypted data from data sellers… The public address may host additional information for the specific data order 122, including the data buyer's 102 public key 
[0068] At 304, the buyer 102 may use the buyer device 110 to access his/her public address. As shown by off-page reference “C”, this may occur after the seller device(s) 112 of a seller(s) 104 sends a message at block 334 (See FIG. 3B) to the public address of the data buyer 102, the message including at least the seller's 104 identifier(s) and encrypted data 124 of the seller(s) 104. This accessing, at block 304, causes the buyer device 110 to present identifiers of data sellers 104 who have selected the data order 122 on a display of the buyer device 110. The data buyer 102 can browse the displayed identifiers of the data sellers 104 who have agreed to sell the requested data R to the data buyer 102. The accessing at block 304 may cause the buyer device 110 to present additional information on the display, such as an identifier of the data order 122, an Ethereum address of the notary 106 selected by each seller 104, and/or a Boolean value indicating whether each data seller 104 is to be automatically registered with the Batch Payments smart contract 118(2).

Regarding claims 6 and 14;
(Claim 6) The method of claim 1, the claim for information comprising a grant authorizing payment to a user associated to the identity value, the grant being for a specified denomination and a specified amount.  
See Travizano [0033] In a data order, a data buyer…  The “data query model” is a set of parameters that a data buyer 102 can use to define the specific data amount, quality and/or type requested within a particular data entity.
[0067] At 302, a data order 122 is created. This may include the buyer device 110 receiving user input from a data buyer 102 to create a new data order 122 for requested data. The buyer 102 may specify parameters of the data order 122, such as… (v) public address (e.g., public URL, IP address, etc.) to upload responses and encrypted data from data sellers… The public address may host additional information for the specific data order 122, including the data buyer's 102 public key 
[0068] At 304, the buyer 102 may use the buyer device 110 to access his/her public address. As shown by off-page reference “C”, this may occur after the seller device(s) 112 of a seller(s) 104 sends a message at block 334 (See FIG. 3B) to the public address of the data buyer 102, the message including at least the seller's 104 identifier(s) and encrypted data 124 of the seller(s) 104. This accessing, at block 304, causes the buyer device 110 to present identifiers of data sellers 104 who have selected the data order 122 on a display of the buyer device 110. The data buyer 102 can browse the displayed identifiers of the data sellers 104 who have agreed to sell the requested data R to the data buyer 102. The accessing at block 304 may cause the buyer device 110 to present additional information on the display, such as an identifier of the data order 122, an Ethereum address of the notary 106 selected by each seller 104, and/or a Boolean value indicating whether each data seller 104 is to be automatically registered with the Batch Payments smart contract 118(2).

Regarding claims 7 and 15;
(Claim 7) The method of claim 1, the claim for information comprising a request to confirm an identity of a user associated to the identity value, the on-chain authorization message comprising a confirmation that the identity of the user matches data managed by a service in communication with the authorizing application.  
See Travizano [0077] At 322, if the seller 104 selects one of the data orders 122 displayed on the seller device 112 via the client app 108, the seller device 112 may receive an indication of the selected data order 122, among the set of data orders 122.
[0078] At 324, the seller device 112 (via the client app 108) can encrypt relevant data 124 owned by the seller 104 using a cryptographic key K.sub.S. For example, if the requested data R of the data order 122 is financial transaction data, the seller device 112 can encrypt the seller's 104 financial transaction data obtained from a source of the data (e.g., the seller's 104 bank). As shown by sub-block 326, this cryptographic key K.sub.S can be generated as a random cryptographic key K.sub.S by the client app 108 of the seller device 112.

Regarding claims 8 and 16;
(Claim 8) The method of claim 7, further comprising automatically generating, by the server, a identity verification data structure, 
See Travizano [0080] At 330, the seller device 112 may determine a public address of a selected notary 106. For example, the data seller 104 may navigate to the public address of the data buyer 102 (as determined from the selected data order 122) to view a list of notaries 106 that are authorized for the selected data order 122, and the seller 104 may select one of those notaries 106, at which point the a public address of the selected notary 106 is determined by the seller device 112.
[0081] At 332, the seller device 112 may send a message to the public address of the notary 106, the message including, for instance, an identifier of the seller 104 (e.g., S.sub.ID, S.sub.eth), the encrypted data 124 of the seller 104, and the cryptographic key K.sub.S (which was used to encrypt the data 124). In some embodiments, the message sent at block 332 may further include an identifier of the selected data order 122 (Data Order ID: DO.sub.ID). In some embodiments, sending the encrypted data 124 to the public address of the notary 106 at block 332 includes issuing a HTTPS POST request to the public address of the notary 106. As shown by off-page reference “B”, the operation(s) performed at block 332 may lead to operation(s) performed at block 340 (See FIG. 3C) where the notary device 114 accesses the public address of the notary 106 (e.g., to receive the encrypted data 124 provided to the notary 106 by the seller 104.

receiving a digital signature from the requesting application, 
See Travizano [0080] At 330, the seller device 112 may determine a public address of a selected notary 106. For example, the data seller 104 may navigate to the public address of the data buyer 102 (as determined from the selected data order 122) to view a list of notaries 106 that are authorized for the selected data order 122, and the seller 104 may select one of those notaries 106, at which point the a public address of the selected notary 106 is determined by the seller device 112.
[0081] At 332, the seller device 112 may send a message to the public address of the notary 106, the message including, for instance, an identifier of the seller 104 (e.g., S.sub.ID, S.sub.eth), the encrypted data 124 of the seller 104, and the cryptographic key K.sub.S (which was used to encrypt the data 124). In some embodiments, the message sent at block 332 may further include an identifier of the selected data order 122 (Data Order ID: DO.sub.ID). In some embodiments, sending the encrypted data 124 to the public address of the notary 106 at block 332 includes issuing a HTTPS POST request to the public address of the notary 106. As shown by off-page reference “B”, the operation(s) performed at block 332 may lead to operation(s) performed at block 340 (See FIG. 3C) where the notary device 114 accesses the public address of the notary 106 (e.g., to receive the encrypted data 124 provided to the notary 106 by the seller 104.

encrypting the identity verification data structure with the digital signature, 
See Travizano [0080] At 330, the seller device 112 may determine a public address of a selected notary 106. For example, the data seller 104 may navigate to the public address of the data buyer 102 (as determined from the selected data order 122) to view a list of notaries 106 that are authorized for the selected data order 122, and the seller 104 may select one of those notaries 106, at which point the a public address of the selected notary 106 is determined by the seller device 112.
[0081] At 332, the seller device 112 may send a message to the public address of the notary 106, the message including, for instance, an identifier of the seller 104 (e.g., S.sub.ID, S.sub.eth), the encrypted data 124 of the seller 104, and the cryptographic key K.sub.S (which was used to encrypt the data 124). In some embodiments, the message sent at block 332 may further include an identifier of the selected data order 122 (Data Order ID: DO.sub.ID). In some embodiments, sending the encrypted data 124 to the public address of the notary 106 at block 332 includes issuing a HTTPS POST request to the public address of the notary 106. As shown by off-page reference “B”, the operation(s) performed at block 332 may lead to operation(s) performed at block 340 (See FIG. 3C) where the notary device 114 accesses the public address of the notary 106 (e.g., to receive the encrypted data 124 provided to the notary 106 by the seller 104.
storing, by the server, the signed identity verification data structure, 
See Travizano [0085] At 340, the notary device 114 may access a public address of the notary 106. As shown by off-page reference “B”, the operation(s) performed at block 340 may result from operation(s) performed at block 332 (See FIG. 3B) where the seller device 112 sends a message to the public address of the notary 106, the message including, for instance, the identifier of the seller 104, the encrypted data 124 of a seller 104, and the cryptographic key used to encrypt that data 124.
and, in response to receiving the on-chain  authorization message, adding a flag to a user profile associated with the identity value, the user profile being stored on the server.
See Travizano [0092] At 356, the notary device 114 may send a message to the public address of the data buyer 102, the message including, for instance, an identifier of the data seller 104 whose data was validated, the encrypted cryptographic key, notarization results (e.g., an indication that the data 124 of the data seller 104 was validated by the notary 106), and the lock Lock=H(N.sub.ID∥M). In some embodiments, the message sent at block 356 may further include (i) an identifier of the selected data order 122 (Data Order ID: DO.sub.ID), (ii) a notarization fee for the service performed, (iii) a notarization percentage applied (e.g., a percentage of sellers to be notarized that were actually audited)—the notary 106 can decide which data sellers 104 are notarized, (iv) a blockchain-based notary address (e.g., an Ethereum notary address N.sub.eth), (v) a hash of the pay data payDataHash to be sent to the Batch Payments smart contract 118(2) (e.g., a list of seller IDs written in an efficient way). As shown by off-page reference “E”, the operation(s) performed at block 356 may lead to operation(s) performed at block 312 where the buyer device 110 receives the seller ID(s), encrypted key, notarization results, and lock from the notary 106.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693